Name: Commission Regulation (EC) No 1405/97 of 22 July 1997 laying down detailed rules for the application of Council Regulation (EC) No 3066/95 for the management in 1997 of a quota of preparations of a kind used in animal feeding falling within CN codes 2309 90 31 and 2309 90 41 originating in Bulgaria
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  agricultural activity;  international trade
 Date Published: nan

 Avis juridique important|31997R1405Commission Regulation (EC) No 1405/97 of 22 July 1997 laying down detailed rules for the application of Council Regulation (EC) No 3066/95 for the management in 1997 of a quota of preparations of a kind used in animal feeding falling within CN codes 2309 90 31 and 2309 90 41 originating in Bulgaria Official Journal L 194 , 23/07/1997 P. 0007 - 0009COMMISSION REGULATION (EC) No 1405/97 of 22 July 1997 laying down detailed rules for the application of Council Regulation (EC) No 3066/95 for the management in 1997 of a quota of preparations of a kind used in animal feeding falling within CN codes 2309 90 31 and 2309 90 41 originating in BulgariaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations (1), as last amended by Regulation (EC) No 2490/96 (2), and in particular Article 8 thereof,Whereas Regulation (EC) No 3066/95 provides, in conjunction with the Europe Agreement concluded with Bulgaria (3), for the opening of a Community tariff quota for 1997 for preparations of a kind used in animal feeding falling within CN codes 2309 90 31 and 2309 90 41 originating in Bulgaria; whereas that Regulation was amended with effect from 1 July 1997, in particular as regards the size of the quota and its period of application; whereas the necessary amendments to the detailed rules of application adopted for the quota concerned should therefore be laid down;Whereas the customs duty applicable to imports within that quota is fixed at 20 % of the rate laid down in the CCT in force;Whereas the type of management concerned requires close collaboration between the Member States and the Commission, which must, in particular, be able to monitor the progress made in using up the tariff quota and inform the Member States thereof;Whereas the licences for the import of the products in question within the aforementioned quota should be issued after a scrutiny period and with the fixing, where necessary, of a single percentage reduction in the quantities applied for;Whereas, in particular, steps should be taken to ensure that the products are of Bulgarian origin and the information to be included in applications and licences should be specified;Whereas, with a view to the sound management of the scheme, the security relating to import licences should be fixed at ECU 25 per tonne;Whereas Commission Regulation (EC) No 85/97 (4), as amended by Regulation (EC) No 1108/97 (5), lays down the detailed rules for the management of the quota in question; whereas, as a result of the amendment of Regulation (EC) No 3066/95 it should be repealed and replaced by this Regulation;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Products falling within CN codes 2309 90 31 and 2309 90 41 originating in Bulgaria and qualifying from 1 July 1997 for a reduced import duty pursuant to Regulation (EC) No 3066/95, may be imported into the Community in accordance with this Regulation.The rate of duty applicable and the annual quantities that may be imported are set out in the Annex.Article 2 To be eligible for the import arrangements provided for in this Regulation, products must be accompanied when released for free circulation by the proof of origin, in the form of either an EUR 1 certificate or an invoice declaration of origin issued or drawn up by the competent authorities in Bulgaria.Article 3 1. Applications for import licences shall be lodged with the competent authorities of the Member States on the first working day of each week by 1 p.m., Brussels time. Licence applications must relate to at least five tonnes and not more than 500 tonnes of product.2. Member States shall send the import licence applications to the Commission by telex or fax, by 6 p.m., at the latest, Brussels time, on the day they are lodged.3. By the Friday following the day on which they are lodged, the Commission shall notify the Member States by telex or fax of the outcome of the licence applications.4. Upon receipt of notification from the Commission, Member States shall issue the import licences. The term of validity of licences shall be calculated from the date they are actually issued.5. The quantity released for free circulation may be no greater than that indicated in boxes 17 and 18 of the import licence. To that end, the figure '0` shall be entered in box 19 of the said licence.Article 4 Import licence applications and licences shall include:(a) in box 8, the word 'Bulgaria`; the licence carries an obligation to import from that country;(b) in box 24, one of the following indications:- Derecho de aduana reducido un 80 % [Anexo del Reglamento (CE) n ° 1405/97]- NedsÃ ¦ttelse af toldsats med 80 % (Bilag i forordning (EF) nr. 1405/97)- ErmÃ ¤Ã igung des Zolls um 80 % [Anhang der Verordnung (EG) Nr. 1405/97]- Ã Ã ¥Ã «Ã ¹Ã ­Ã ¥Ã ©Ã ¡Ã ªÃ ¼Ã ² Ã ¤Ã ¡Ã ³Ã ¬Ã ¼Ã ² Ã ¬Ã ¥Ã ©Ã ¹Ã ¬Ã Ã ­Ã ¯Ã ² Ã ªÃ ¡Ã ´Ã  80 % [Ã Ã ¡Ã ±Ã Ã ±Ã ´Ã §Ã ¬Ã ¡ Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1405/97]- 80 % customs duty reduction (Annex of Regulation (EC) No 1405/97)- Droit de douane rÃ ©duit de 80 % [Annexe du rÃ ¨glement (CE) n ° 1405/97]- Dazio doganale all'importazione ridotto dell'80 % [Allegato del regolamento (CE) n. 1405/97]- Met 80 % verlaagd douanerecht (bijlage bij Verordening (EG) nr. 1405/97)- Direito aduaneiro reduzido de 80 % [Anexo do Regulamento (CE) n º 1405/97]- Tulli on alennettu 80 prosentilla [liite asetuksen (EY) N:o 1405/97]- NedsÃ ¤ttning av tullsats med 80 % [Bilagan till fÃ ¶rordning (EG) nr 1405/97].Article 5 The security for the import licences provided for in this Regulation shall be ECU 25 per tonne.Article 6 Regulation (EC) No 85/97 is hereby repealed.Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 328, 30. 12. 1995, p. 31.(2) OJ No L 338, 28. 12. 1996, p. 13.(3) OJ No L 358, 31. 12. 1994, p. 3.(4) OJ No L 17, 21. 1. 1997, p. 9.(5) OJ No L 162, 19. 6. 1997, p. 10.ANNEX The following annual quantities of products falling within the CN codes indicated may be imported from Bulgaria at import duties equal to 20 % of the rate laid down in the CCT in force >TABLE>